Citation Nr: 0529139	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  04-22 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for diabetes mellitus 
secondary to Agent  Orange exposure.

2.  Entitlement to service connection for diabetic 
retinopathy; peripheral neuropathy of the lower 
extremities;  nephropathy with kidney failure; 
hypertension; coronary artery disease; peripheral vascular 
disease of the lower extremities; and anemia, as secondary 
to diabetes mellitus.     	


REPRESENTATION

Appellant represented by: Oregon Department of Veterans 
Affairs	 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971. This matter comes on appeal from an April 2002 
decision by the Portland VA Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The question at issue is whether the veteran has Type I or 
Type II diabetes mellitus. In order to obtain a definitive 
answer to this issue, the case is remanded to the RO for the 
following action: 


      1. The RO should contact the veteran to obtain the 
names and 
addresses of all medical providers from whom the 
veteran has received treatment for diabetes and its 
complications since January 2005.

2. The veteran should be scheduled for a fee-basis 
examination by a specialist in endocrinology to 
determine the nature and proper classification of 
his diabetic condition. The claims folder should be 
available to the examiner in conjunction with the 
examination. All necessary tests and studies should 
be accomplished, and all clinical findings should 
be reported in detail. The examiner should provide 
an opinion as to whether veteran has Type I or Type 
II diabetes mellitus. Reasons and bases for all 
conclusions should be provided.


3.  If the benefit sought on appeal is not granted 
to the veteran's satisfaction, the veteran and his 
representative should be issued a supplemental 
statement of the case, and be afforded the 
appropriate period of time to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


